UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2017


LAURA K. MECHEM,

                Debtor – Appellant,

          and

DARLENE G. MECHEM,

                Debtor,

          v.

JP MORGAN CHASE BANK, N.A.,

                Creditor - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.     (3:11-cv-00026-JPB; 3:11-cv-00025-JPB;
3:11-cv-00027-JPB; 3:02-bk-31227; 3:03-bk-00882)


Submitted:   March 29, 2012                 Decided:   April 10, 2012


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian  J.   McAuliffe,   LAW  OFFICE   OF  BRIAN   J.  MCAULIFFE,
Martinsburg, West Virginia, for Appellant. R. Terrance Rodgers,
GUTHRIE & THOMAS, PLLC, Charleston, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Laura    K.    Mechem    appeals     the       district     court’s       order

denying    her    motion      for     rehearing        or    reconsideration        of   the

district court’s order reversing the portion of the bankruptcy

court’s    order      which       authorized     her    to    file    a   new     adversary

proceeding addressing the claims that were the subject of her

previously dismissed adversary proceeding.                      We have reviewed the

record and find no reversible error.                    Accordingly, we affirm for

the reasons stated by the district court.                       Mechem v. JP Morgan

Chase     Bank,    N.A.,      No.     3:11-cv-00026-JPB;             3:11-cv-00025-JPB;

3:11-cv-00027-JPB;           3:02-bk-31227;       3:03-bk-00882           (N.D.    W.    Va.

Aug. 23, 2011).             We dispense with oral argument because the

facts   and    legal    contentions        are    adequately         presented      in   the

materials     before        the    court   and    argument       would     not     aid   the

decisional process.

                                                                                  AFFIRMED




                                            3